Citation Nr: 9932993	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-17 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral cataracts.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's service connection 
claim for bilateral cataracts.  The veteran timely appealed 
to the Board of Veterans' Appeals (Board).  The veteran 
testified before a Decision Review Officer at the RO (RO 
hearing) in December 1998.  Following the hearing, in April 
1999, the RO issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the veteran's claim.  The 
veteran's appeal is now before the Board for resolution.


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the veteran's current bilateral cataracts and his 
active military service.


CONCLUSION OF LAW

The claim for service connection for bilateral cataracts is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) do not reflect a 
diagnosis of cataracts in service.  His October 1950 
preenlistment examination revealed 20/20 vision, with no 
complaints of eye problems, and no eye abnormalities noted.  
The report of a November 1952 examination for separation 
purposes notes a diagnosis of refractive error, bilateral 
(with vision correctable to 20/20) but no other eye disorder. 

The veteran received treatment at the VA Medical Center 
(VAMC) in Providence, Rhode Island, between January 1992 and 
August 1994.  Those records reflect a diagnosis of bilateral 
cataracts in January 1992.  The remaining records reflect 
only ongoing opthalmologic treatment, and diagnosis of, and 
treatment for, other disorders unrelated to the veteran's 
eyes or vision.

Reports of VA special vascular examination in October 1993 
and VA examination of the arteries and veins in February 1995 
do not note or address the veteran's vision problems.  

During his December 1998 hearing at the RO, the veteran 
testified that he required medical treatment for his eyes 
while in service, but that he never received this needed 
care.  The veteran also testified that he received treatment 
for an eye condition at the Providence VAMC in 1953 and 1954.  
Although the RO subsequently attempted to obtain such 
records, In December 1998, the VAMC informed the RO that no 
treatment records existed for the veteran during the years he 
specified.  

A VA optometrist examined the veteran in April 1999.  The 
veteran reported that his ability to view objects at a 
distance had diminished, but indicated no change to his near 
vision.  The veteran was observed to have ectopic oblong 
pupils with minimal light reaction.  Examination revealed 
pink optic nerves and maculas, without any holes or tears.  
The examiner diagnosed pseudophakia with refractive error, 
and prescribed new glasses.  



II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In the instant case, although bilateral cataracts have been 
diagnosed post-service, there is no evidence of a nexus 
between such condition and service.  As noted above, SMRs 
reflect no diagnosis of cataracts in service, and the veteran 
has acknowledged that he received no treatment for eye 
problems in service.  While refractive error was noted at 
separation, such is a condition not considered a disease or 
injury within the meaning of applicable legislation 
pertaining to disability compensation (see 38 C.F.R. 
§§ 3.303(c), 4.9), and there is no medical evidence 
whatsoever to indicate that the veteran's bilateral cataracts 
are the result of in-service aggravation of the refractive 
error noted in service.  See Carpenter v. Brown, 8 Vet. App, 
240, 245 (1995).

Indeed, the first diagnosis of bilateral cataracts of record 
is the January 1992 VA medical record.  While the veteran 
testified during his RO hearing that he received eye care 
treatment at a specific VA facility within three years of his 
discharge in 1952, as noted above, an inquiry by the RO 
produced no such treatment records, and the veteran has 
furnished no records of treatment prior to January 1992 for 
cataracts.  Significantly, moreover, the record includes no 
medical opinion regarding the etiology of the cataracts, and 
the veteran has not indicated the existence of any medical 
evidence or opinion that establishes a relationship between 
bilateral cataracts and service. 

Thus, although there is medical evidence of the current 
disability of bilateral cataracts, to satisfy the first 
criterion of a well-grounded claim, the third criteria-
requiring that there be medical evidence linking the current 
disability to service, or to an incident of service-still is 
not met.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  Inasmuch as there is no 
such medical evidence of record, the claim is not plausible 
and, therefore, is not well grounded.

Although the veteran alleges that his current condition of 
bilateral cataracts is related to his service in the 
military, he does not have the medical expertise or training 
to render a competent opinion on the determinative issue of 
causation--to link his cataracts to an in-service injury.  
Therefore, even if his assertions that he required eye care 
in service but did not receive it, are accepted as credible, 
his allegations as to a nexus between in-service vision 
problems and his current bilateral cataracts have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well-grounded 
claim must be supported by evidence, and not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral cataracts is well grounded, 
VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
November 1988 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  The Board also finds that the duty to inform him of 
the evidence that is necessary to make his claim well 
grounded, and the reasons why his current claim is deficient, 
is met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral cataracts is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

